EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Authorization for this examiner’s amendment was given in an interview with Stanton Lewis (Reg. No. 63,418) on 07/29/2022.

The application has been amended as follows: 

7. (Currently Amended)	A Proxy Call Session Control Function, P-CSCF, arranged for enabling a calling User Equipment, UE, to retry a Session Initiation Protocol, SIP, call attempt to a called UE, over a Circuit Switched domain, in a telecommunication network, wherein said called UE has a SIP session established towards said telecommunication network, wherein said P-CSCF comprises: 
- receive equipment 
- transmit equipment 

10. (Currently Amended)	A Serving Call Session Control Function, S-CSCF, arranged for enabling a calling User Equipment, UE, to retry a Session Initiation Protocol, SIP, call attempt to a called UE, over a Circuit Switched domain, in a telecommunication network, wherein said called UE has a SIP session established towards said telecommunication network, wherein said S-CSCF comprises: 
- receive equipment 
- transmit equipment 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 04/19/2022, with respect to claims 1-12 have been fully considered and are persuasive.  Specifically, Applicant argues that Wu fails to disclose “transmitting, by said P-CSCF node, to a Serving Call Session Control Function, S-CSCF, node, triggered by said received indication, a subscribe message for information said S-CSCF node that said P-CSCF unsubscribes to registration events pertaining to said called UE due to the released signalling bearer” because (1) there is no disclosure that Wu's RAR/ASR message triggers the P-CSCF to send a subscribe message to a S-CSCF and (2) even if Wu's cancel message corresponds to the claimed subscribe message, Wu discloses that the cancel message is transmitted in response to a SIP 183 Session Progress response message, not the RAR/ASR message that the office action equates to the claimed indication that a signalling bearer between said called UE and said telecommunication network is released.  Both arguments are persuasive.  The rejection of claims 1-12 has been withdrawn. 


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1-12, Applicant’s arguments as stated in the section above were considered and found persuasive.  Additionally, conventionally, as discussed in the background of Applicant's specification, a circuit-switched fallback (CSFB) is initiated in response to receiving an error code due to a packet-based call attempt failure.  The P-CSCF keeps the registration of the called UE, but indicates the called UE is unreachable via a flag.  Applicant’s invention bypasses the use of a flag and unsubscribes an unreachable called UE from a P-CSCF so any subsequent calls to the unreachable called UE do not need to traverse the entire telecommunication network before it is stopped by the P-CSCF, which improves latency aspects of the CSFB procedure.  Though it appears that a potential drawback to this approach is that once the called UE is once again reachable, a new registration must be performed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2019/0373515 (Balasubramanian et al.) – Determining whether timeouts for attempting previous IP calls (which appears to suggest that an IP session is not established for these calls) is greater than a threshold and if so, deregister from a first feature and perform a CSFB procedure.  However, there is no disclosure regarding receiving an indication that a signaling bearer between a called UE and the telecommunication network is released nor is there any suggestion that a P-CSCF node transmits to a S-CSCF node, responsive to receiving the indication, a subscribe message for informing said S-CSCF node that said P-CSCF node unsubscribes to registration events pertaining to said called UE. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAM T TRAN/Primary Examiner, Art Unit 2452